PER CURIAM.
GRANTED. The sentences are vacated, and the case is remanded to the district court for a hearing before a different trial judge to determine whether there was a meeting of the minds between the defendant, the defense counsel, the prosecutor and the trial judge as to the plea bargain outlined in defendant’s affidavit of understanding. The judge shall then decide whether due process requires (a) that there be specific performance of the plea bargain, as outlined in defendant’s affidavit of understanding, or (b) that defendant be given the option to withdraw his pleas and proceed to trial on the original charges. In the event that the circumstances require only that defendant be allowed to withdraw his pleas, he should be tried with a different judge presiding. See Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971); State v. Chalaire, 375 So.2d 107 (La.1979).